DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 11/02/2021, 03/21/2022 and 04/01/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.                                                   
                                                                       
                                      Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-42 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated by Wang et al. (CN107238146, see attached translation).
In regards to claim 21, Wang discloses a dehumidifier system (refer to Figs. 3-11) comprising: a dehumidifier (300) having a housing (corresponding to the chassis 100); a condensate tank (corresponding to the water tank body 210) having a housing defining a volume (volume inside of tank 210) therein; and wherein the housing (chassis 100) of the dehumidifier is in telescoping engagement (a telescopic box assembly; par. 43) into and out of the volume of the housing of the condensate tank (extends into the inner side of the water tank body 210; pars. 16 and 72), (note: that since the stacking structure 220 is part of the humidifier housing, outer periphery of the dehumidifier housing 100 extends into the inner side of the water tank body 210.  
In regards to claim 22, Wang meets the claim limitations as disclosed above in the rejection of claim 21. Further, Wang teaches wherein the telescoping engagement (par. 43) telescopes (chassis 100 can move and retract; par. 45) the dehumidifier (300) within the volume of the housing of the condensate tank (210) from a stowed position (retracted position; as can be seen in Fig. 10) towards a deployed position (stretched position; as can be seen in Fig. 6).  
In regards to claim 23, Wang meets the claim limitations as disclosed above in the rejection of claim 22. Further, Wang teaches wherein a portion of the volume within the housing of the condensate tank (210) occupied by the dehumidifier decreases in size from the stowed position (retracted position) to the deployed position of the dehumidifier (as can be seen in Figs. 6 and 10).  
In regards to claim 24, Wang meets the claim limitations as disclosed above in the rejection of claim 22. Further, Wang teaches further comprising a stacking structure (corresponding to water tank ring 220) between the dehumidifier (300) and the condensate tank (210) when in the deployed position (as can be seen in Fig. 6).  
In regards to claim 25, Wang meets the claim limitations as disclosed above in the rejection of claim 24. Further, Wang teaches wherein the stacking structure stops (via a limit groove; par. 62) the telescoping engagement between the condensate tank (210) and the dehumidifier (300).  
In regards to claim 26, Wang meets the claim limitations as disclosed above in the rejection of claim 22. Further, Wang teaches wherein the dehumidifier is in a first orientation (retracted position; as can be seen in Fig. 10) about a longitudinal axis relative to the condensate tank (210) in the stowed position and a second orientation (stretched position; as can be seen in Fig. 6) about the longitudinal axis relative to the condensate tank (210) in the deployed position.  
In regards to claim 27, Wang meets the claim limitations as disclosed above in the rejection of claim 26. Further, Wang teaches wherein the first orientation is different than or the same as the second orientation (as can be seen in Figs. 2-11).  
In regards to claim 28, Wang meets the claim limitations as disclosed above in the rejection of claim 21. Further, Wang teaches wherein the telescoping engagement includes an outer periphery of the dehumidifier housing (100) sliding along an inner periphery of the condensate tank housing (extends into the inner side of the water tank body 210 and abuts against the inner side wall of the water tank body 210; par. 72), (note: that since the stacking structure 220 is part of the humidifier housing, outer periphery of the dehumidifier housing 100 extends into the inner side of the water tank body 210).  
In regards to claim 29, Wang discloses a dehumidifier system (refer to Figs. 3-11) comprising: a dehumidifier (300) having a housing; a condensate tank (corresponding to the water tank body 210) having a housing defining a volume (volume inside chassis 100) therein; and wherein the housing of the dehumidifier (corresponding to the chassis 100) is positionable between a stowed position (retracted position; as can be seen in Fig. 10) within a portion of the volume of the housing of the condensate tank (210) and a deployed position (stretched position; as can be seen in Fig. 6) different from the stowed position.  
In regards to claim 30, Wang meets the claim limitations as disclosed above in the rejection of claim 29. Further, Wang teaches wherein the dehumidifier is in a first orientation (retracted position; as can be seen in Fig. 10) about a longitudinal axis relative to the condensate tank (210) in the stowed position and a second orientation (stretched position; as can be seen in Fig. 6) about the longitudinal axis relative to the condensate tank (210) in the deployed position.  
In regards to claim 31, Wang meets the claim limitations as disclosed above in the rejection of claim 30. Further, Wang teaches wherein the first orientation is different than the second orientation (as can be seen in Figs. 2-11).   
In regards to claim 32, Wang meets the claim limitations as disclosed above in the rejection of claim 30. Further, Wang teaches wherein the first orientation is the same as the second orientation (as can be seen in Figs. 2-11).    
In regards to claim 33, Wang meets the claim limitations as disclosed above in the rejection of claim 29. Further, Wang teaches further comprising a telescoping engagement (a telescopic box assembly; par. 43) between the housing of the dehumidifier (corresponding to the chassis 100) and the housing of the condensate tank (210).  
In regards to claim 34, Wang meets the claim limitations as disclosed above in the rejection of claim 33. Further, Wang teaches wherein the telescoping engagement is a sliding engagement (retracting and stretching in upward and downward displacement; par. 46) therebetween.  
In regards to claim 35, Wang meets the claim limitations as disclosed above in the rejection of claim 29. Further, Wang teaches wherein a portion of the volume within the housing of the condensate tank (210) occupied by the dehumidifier decreases in size from the stowed position (retracted position) to the deployed position of the dehumidifier (as can be seen in Figs. 6 and 10).  
In regards to claim 36, Wang discloses a method of operating a dehumidifier system (refer to Figs. 3-11) comprising the steps of providing a dehumidifier (300) having a housing; providing a condensate tank (corresponding to the water tank body 210) having a housing; and telescoping (moving upward and downward the telescopic assembly; par. 43) the housing of the dehumidifier (corresponding to the chassis 100) relative to the housing of the condensate tank (210).
In regards to claim 37, Wang meets the claim limitations as disclosed above in the rejection of claim 36. Further, Wang teaches further comprising the step of engaging a stacking structure (corresponding to water tank ring 220) between the housing of the dehumidifier (corresponding to the chassis 100) and the housing of the condensate tank (210).  
In regards to claim 38, Wang meets the claim limitations as disclosed above in the rejection of claim 37. Further, Wang teaches further comprising the step of disengaging the stacking structure (220) between the housing of the dehumidifier (corresponding to the chassis 100) and the housing of the condensate tank (210).  
In regards to claim 39, Wang meets the claim limitations as disclosed above in the rejection of claim 36. Further, Wang teaches further comprising the step of disengaging a stacking structure (corresponding to water tank ring 220) between the housing of the dehumidifier (corresponding to the chassis 100) and the housing of the condensate tank (210), (as can be seen in Fig. 6).  
In regards to claim 40, Wang meets the claim limitations as disclosed above in the rejection of claim 36. Further, Wang teaches wherein the step of telescoping includes at least one of pivoting and/or axially relative movement (upward and downward displacement; Par. 46) about an axis A between the housing of the dehumidifier (corresponding to the chassis 100) and the housing of the condensate tank (210).  
In regards to claim 41, Wang meets the claim limitations as disclosed above in the rejection of claim 36. Further, Wang teaches wherein the step of telescoping includes positioning the dehumidifier between a stowed position (retracted position; as can be seen in Fig. 10) with the housing of the condensate tank (210) and a deployed position (stretched position; as can be seen in Fig. 6) with the housing of the condensate tank (210).  
In regards to claim 42, Wang meets the claim limitations as disclosed above in the rejection of claim 36. Further, Wang teaches wherein the step of telescoping unoccupies a portion of a volume of the housing of the condensate tank (at least the lower portion of volume of the housing of the condensate tank unoccupies).   
                                           
                                         Response to Arguments
Applicant’s arguments filed on 02/21/2022 have been fully considered and are persuasive. The rejection of claims 21-42 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as stated above.
                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763
/CASSEY D BAUER/Primary Examiner, Art Unit 3763